Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 4/14/2021: 
Claims 1-5, 7-12, and 16 are pending in the current application. Claims 1 has been amended. Claim 13 has been canceled.
The previous USC 112 rejection has been overcome in light of claim 13 being canceled.
The cores of the previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
The double patenting rejection has been maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 2013/0248772), as evidenced by Ferrari, A. C., and J. Robertson. “Interpretation of Raman Spectra of Disordered and Amorphous Carbon.” Physical Review B, vol. 61, no. 20, 2000, pp. 14095–14107., doi:10.1103/physrevb.61.14095 and further in view of Kamizono et al. (US 2014/0127586) and Park (KR 20160122937A). 
Regarding claim 1 and 3, Jo teaches a positive electrode (P37. 101) for a rechargeable lithium battery (P9), the electrode comprising a current collector (P28); and an active material on the current collector (P38. 63), wherein the active material layer comprises an active material and 3 (P56). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
 Jo teaches the carbon nanotubes have a Raman R value of 0.01 to 2 (P56), where the Raman R value refers to an intensity ratio R = Id/Ig, Ig being a peak intensity G and Id being a peak intensity D.
Jo is silent in teaching that peak intensity G is about 1580 cm -1 and that peak intensity D is at about 1350 cm-1 in a Raman spectrum analysis; however, as evidenced by Ferrari, in a similar field of endeavor related to Raman spectra of carbon, teaches that the G peak is around 1580 – 1600 cm-1 and that the D peak is around 1350 cm-1 (pg. 14095). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the G and D peaks of the Raman values in Jo are between 1580 – 1600 cm-1 and around 1350 cm-1, respectively, because Ferrari teaches that they would inherently be in this range. 
Jo teaches the Raman R value is 0.01 to 2 (P56) but is silent in teaching the Raman R value is more specifically 0.8 to 1.3; however, Kamizono, in a similar field of endeavor related to electrodes for lithium batteries, teaches using carbon nanotubes in a lithium ion battery electrode (P11). Kamizono teaches that the carbon nanotubes in the electrode should have an Id/Ig ratio of 0.8 to 1.2 (P15). Kamizono teaches that below this value not enough defect are formed and is detrimental to the battery and above 1.2 leads to a violent deterioration of the carbon nanotube (P15)

Regarding claim 1 and 3, modified Jo is silent in teaching that the average length of the carbon nanotubes is 40 µm to 250 µm; however, Park teaches analogous art in the same field of endeavor of electrode active material comprising carbon nanotubes for a lithium secondary battery (pg.  5), wherein Park teaches that the average length of the carbon nanotubes is 100 µm or less (claim 3) to improve the fabrication process (pg. 7). 
The examiner takes note of the fact that the prior art range of less than 100 µm partially overlaps the claimed range of about 40 µm to about 250 µm (claim 1), or about 70 µm to about 250 µm (claim 3). Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to make the carbon nanotubes of Jo with a length of 100 µm or less, as taught by Park, in order to improve the fabrication process. 
Regarding claim 2, modified Jo in view of Kamizono teaches the Raman R value in a range of 0.8 to 1.2 (P15). 
The examiner takes note of the fact that the prior art range of 0.8 to 1.2 completely encompasses the claimed range of 0.9 to 1.15. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
claim 4, modified Jo in view of Park teach that the carbon nanotubes have an average length of 100 µm of less (Park claim 3). 
The examiner takes note of the fact that the prior art range of less than 100 µm overlaps the claimed range of about 100 µm to about 250 µm at an endpoint. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
	Regarding claim 5, modified Jo teaches that the carbon nanotubes have an average diameter of approximately 1 nm to approximately 50 nm (P50).
The examiner takes note of the fact that the prior art range of approximately 1 nm to 50 nm completely encompasses the claimed range of 1 nm to 20 nm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05. 
Regarding claim 7, modified Jo teaches the carbon nanotubes may include single-walled carbon nanotubes and multi-walled carbon nanotubes (P16). 
Regarding claim 8, modified Jo teaches that the multiple carbon materials may be contained in an amount of 9 wt% or less based on the total weight of the active material layer (P71 teaches that the multiple carbon agents are included in 1 wt% to 90 wt% of the conductive agent, where the conductive agent is contained in an amount of less than approximately 10 wt% of the active material layer, therefore at most the carbon nanotubes can be in a range of 0.1 wt% to 9 wt%, when the weight percent of the conductive agent is just above the taught maximum). 
The examiner takes note of the fact that the prior art range of 9 wt% or less completely encompasses the claimed range of less than or equal to 1 wt%. Absent any additional and more In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 9, modified Jo teaches the active material layer further comprises nanocarbon, or a second carbon nano conductive agent which can include carbon nano fiber and carbon nanotubes (P15). 
Regarding claim 10, modified Jo teaches that the nanocarbon has an average particle diameter of 10 nm to 150 nm, more preferably approximately 30 nm to 100 nm (P50).
Regarding claim 11, modified Jo teaches a weight ratio of the carbon nanotubes and the nanocarbon is in a range of about 1:0.2 to 1:5 (P47).  
 The examiner takes note of the fact that the prior art range of 1:0.2 to 1:5 partially overlaps the claimed range of about 3:1 to about 1:3. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 12, modified Jo teaches that the total weight of the carbon nanotubes and the nanocarbon, or the first and second carbon nano conductive agents, may be contained in an amount of 9 wt% or less based on the total weight of the active material layer (P71 teaches that the multiple carbon agents are included in 1 wt% to 90 wt% of the conductive agent, where the conductive agent is contained in an amount of less than approximately 10 wt% of the active material layer, therefore at most the carbon nanotubes and nanocarbon can be in a range of 0.1 wt% to 9 wt%, when the weight percent of the conductive agent is just above the taught maximum). 
The examiner takes note of the fact that the prior art range of 9 wt% or less completely encompasses the claimed range of less than or equal to about 1.5 wt%. Absent any additional and In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 16, Jo teaches a rechargeable lithium battery comprising: a positive electrode (220); a negative electrode (210) (P37); a separator between the positive electrode and the negative electrode (230) (Fig. 2); and an electrolyte solution (P69), wherein the positive electrode is the electrode from claim 1(P37.67).
Claims 1-5, 7-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 2013/0248772), as evidenced by Ferrari, A. C., and J. Robertson. “Interpretation of Raman Spectra of Disordered and Amorphous Carbon.” Physical Review B, vol. 61, no. 20, 2000, pp. 14095–14107., doi:10.1103/physrevb.61.14095 and further in view of Park (KR 20160122937A).
Regarding claim 1 and 3, Jo teaches a positive electrode (P37. 101) for a rechargeable lithium battery (P9), the electrode comprising a current collector (P28); and an active material on the current collector (P38. 63), wherein the active material layer comprises an active material and carbon nanotubes, or a first carbon nano conductive agent which can include carbon nanotubes (P9. 15), the carbon nanotubes have a volume density, or specific weight in a range of 0.01 to 0.1 g/cm3 (P56). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
 Jo teaches the carbon nanotubes have a Raman R value of 0.01 to 2 (P56), where the Raman R value refers to an intensity ratio R = Id/Ig, Ig being a peak intensity G and Id being a peak intensity D.
Jo is silent in teaching that peak intensity G is about 1580 cm -1 and that peak intensity D is at about 1350 cm-1 in a Raman spectrum analysis; however, as evidenced by Ferrari, in a -1 and that the D peak is around 1350 cm-1 (pg. 14095). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the G and D peaks of the Raman values in Jo are between 1580 – 1600 cm-1 and around 1350 cm-1, respectively, because Ferrari teaches that they would inherently be in this range. 
The examiner takes note of the fact that the prior art range of 0.01 to 2 completely encompasses the claimed range of 0.8 to 1.3. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Additionally, while Jo teaches the Raman R value is 0.01 to 2 (P56) but is silent in teaching the Raman R value is more specifically 0.8 to 1.3; however, Jo teaches that the Raman ratio is a result-effective variable, or selected to improve high-rate discharge, life cycle characteristics, and binding strength (P55-58). A skilled artisan would therefore seek to find a Raman value within the range of Jo that improves the discharge rate, life cycle and binding strength of the active material. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

 Regarding claim 1 and 3, modified Jo is silent in teaching that the average length of the carbon nanotubes is 40 µm to 250 µm; however, Park teaches analogous art in the same field of endeavor of electrode active material comprising carbon nanotubes for a lithium secondary battery (pg.  5), wherein Park teaches that the average length of the carbon nanotubes is 100 µm or less (claim 3) to improve the fabrication process (pg. 7). 
The examiner takes note of the fact that the prior art range of less than 100 µm partially overlaps the claimed range of about 40 µm to about 250 µm (claim 1), or about 70 µm to about 250 µm (claim 3). Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to make the carbon nanotubes of Jo with a length of 
Regarding claim 2, Jo teaches the Raman R value is 0.01 to 2 (P56). 
The examiner takes note of the fact that the prior art range of 0.01 to 2 completely encompasses the claimed range of 0.9 to 1.15. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Furthermore, Jo is silent in teaching the Raman R value is more specifically 0.9 to 1.15; however, Jo teaches that the Raman ratio is a result-effective variable, or selected to improve 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to find a Raman ratio of the carbon nanotubes of Jo, and arrive at a Raman ratio in a range of 0.9 to 1.15, in order to improves the discharge rate, life cycle and binding strength of the active material.
Regarding claim 5, modified Jo teaches that the carbon nanotubes have an average diameter of approximately 1 nm to approximately 50 nm (P50).
The examiner takes note of the fact that the prior art range of approximately 1 nm to 50 nm completely encompasses the claimed range of 1 nm to 20 nm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05. 
Regarding claim 7, modified Jo teaches the carbon nanotubes may include single-walled carbon nanotubes and multi-walled carbon nanotubes (P16). 
Regarding claim 8, modified Jo teaches that the multiple carbon materials may be contained in an amount of 9 wt% or less based on the total weight of the active material layer at most the carbon nanotubes can be in a range of 0.1 wt% to 9 wt%, when the weight percent of the conductive agent is just above the taught maximum). 
The examiner takes note of the fact that the prior art range of 9 wt% or less completely encompasses the claimed range of less than or equal to 1 wt%. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 9, modified Jo teaches the active material layer further comprises nanocarbon, or a second carbon nano conductive agent which can include carbon nano fiber and carbon nanotubes (P15). 
Regarding claim 10, modified Jo teaches that the nanocarbon has an average particle diameter of 10 nm to 150 nm, more preferably approximately 30 nm to 100 nm (P50).
Regarding claim 11, modified Jo teaches a weight ratio of the carbon nanotubes and the nanocarbon is in a range of about 1:0.2 to 1:5 (P47).  
 The examiner takes note of the fact that the prior art range of 1:0.2 to 1:5 partially overlaps the claimed range of about 3:1 to about 1:3. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 12, modified Jo teaches that the total weight of the carbon nanotubes and the nanocarbon, or the first and second carbon nano conductive agents, may be contained in an amount of 9 wt% or less based on the total weight of the active material layer (P71 teaches that the multiple carbon agents are included in 1 wt% to 90 wt% of the conductive agent, where at most the carbon nanotubes and nanocarbon can be in a range of 0.1 wt% to 9 wt%, when the weight percent of the conductive agent is just above the taught maximum). 
The examiner takes note of the fact that the prior art range of 9 wt% or less completely encompasses the claimed range of less than or equal to about 1.5 wt%. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 16, Jo teaches a rechargeable lithium battery comprising: a positive electrode (220); a negative electrode (210) (P37); a separator between the positive electrode and the negative electrode (230) (Fig. 2); and an electrolyte solution (P69), wherein the positive electrode is the electrode from claim 1(P37.67).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-13 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 10-12 and 15-16 of copending Application No. 16/158,226 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because application ‘226 discloses an electrode for a rechargeable lithium battery with nanocarbon with a particle diameter of 5 nm to 100 nm, and carbon nanotubes with an R value between 0.8 and 1.2, a length between 40 µm to 250 µm, or . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that the amended volume density, or less than 0.0506 g/cm3 is non-obvious based on the unexpected results shown in Table 2. 
Examiner respectfully disagrees. Tables1/ 2 does not show unexpected results as related to the volume density because only 2 examples are shown and all the other variables also change. Examiner also notes P23 of the instant disclosure which never recites this preferred range.  Furthermore, it is noted that the volume density is an inherent property dependent on the diameter of the carbon nanotubes (P58 of Jo). Therefore, because Jo teaches the same diameter as claimed (P50), the nanotubes will inherently have the same volume density. 
prima facie case of obviousness by showing the criticality of the range and is reminded MPEP 716.02 discusses how criticality can be demonstrated. The examiner finds that Applicant has not shown criticality of the claimed range.
With respect to previously presented arguments: 
Applicant argues that because Kamizono teaches aligned carbon nanotubes with a preferred volume density not less than 100 mg/cm3, whereas Jo teaches a volume density of 0.01 to 0.1 g/cm3, a skilled artisan would not arrive at a carbon nanotube with the Raman value of Kamizono and the volume density of Jo. 
Examiner respectfully disagrees. First, the volume density of Kamizono and volume density of Jo overlap at an endpoint of 0.1 g/cm3 and thus one of ordinary skill in the art would expect them to have the same properties. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I Furthermore, one of ordinary skill in the art would expect a volume density of just below 0.1 g/cm3 to have the same properties as a volume density of 0.1 g/cm3. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
Second, a skilled artisan would recognize that the carbon nanotubes of Jo are not being replaced by the carbon nanotubes of Kamizono, but only a more specific Raman ratio of Kamizono is being selected to have better crystallinity, and to avoid an excessive amount of pores which lead to violent deterioration of the nanotubes. In selecting a more specific range within the range of Jo, one of ordinary skill in the art would not have to make the carbon nanotubes in the CVD method as taught by Kamizono. 

A skilled artisan would look through the art, or to another reference (Kamizono) for certain characteristics without incorporating every aspect of the references teaching into a primary reference (Jo). Therefore, a skilled artisan could easily use the volume density of Jo, and rely on Kamizono for a more specific Raman ratio with respect to the carbon nanotubes, which does not require that the carbon nanotubes be aligned and with a higher volume density.  
Furthermore, Kamizono only teaches the volume density of the carbon nanotubes to be not less than 100 mg/cm3 in a preferable embodiment. 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123 II 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The examiner notes that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton, and that a person of ordinary skill in the art will be able to fit the teachings of multiple patents together taking into account the inferences and creative steps that a person of skill in the art would employ. MPEP 2141.03 I
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Amanda Rosenbaum/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729